               Case MDL No. 2979 Document 1 Filed 10/20/20 Page 1 of 2



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


 IN RE: NATIONAL RIFLE                               §
 ASSOCIATION BUSINESS                                §
 EXPENDITURES LITIGATION                             § MDL Docket No. _____________
                                                     §
                                                     § ORAL ARGUMENT REQUESTED




                THE NATIONAL RIFLE ASSOCIATION’S MOTION
          TO TRANSFER CASES FOR COORDINATED OR CONSOLIDATED
             PRE-TRIAL PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407

       The National Rifle Association of America respectfully moves the Judicial Panel on

Multidistrict Litigation (“JPML”) for an Order, pursuant to 28 U.S.C. § 1407 and the Rules of

Procedure of the JPML, transferring four (4) related actions pending in federal district courts to

the Northern District of Texas for centralization of the actions for coordinated or consolidated

pre-trial proceedings.

       For the reasons set forth in its Memorandum In Support of Its Motion to Transfer Cases

Pursuant to 28 U.S.C. § 1407 for Centralization of the Actions for Coordinated or Consolidated

Pre-trial Proceedings, filed herewith, the Motion should be granted and all of the “Related

Actions” identified in the attached Schedule of Actions, as well as any tag-along actions or other

cases that may be filed asserting related or similar claims, should be transferred to the Northern

District of Texas for centralization of the actions for coordinated or consolidated pre-trial

proceedings.


Dated: October 20, 2020
Case MDL No. 2979 Document 1 Filed 10/20/20 Page 2 of 2



                  Respectfully submitted,


                  By: /s/ Sarah B. Rogers ______ _
                     William A. Brewer III
                     wab@brewerattorneys.com
                     Sarah B. Rogers
                     sbr@brewerattorneys.com

                  BREWER, ATTORNEYS & COUNSELORS
                  750 Lexington Avenue, 14th Floor
                  New York, New York 10022
                  Telephone: (212) 489-1400
                  Facsimile: (212) 751-2849

                  ATTORNEYS FOR MOVANT
                  THE NATIONAL RIFLE ASSOCIATION




                                                          2
